United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.S., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-415
Issued: June 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2006 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated March 2, 2006 denying further review of the merits of
her claim. As the last merit decision in this case was issued on January 27, 2005, more than one
year prior to the filing of this appeal, the Board does not have jurisdiction to review the merits of
the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a). Appellant’s attorney argues
that the Office improperly evaluated the medical evidence when it terminated appellant’s
compensation.
FACTUAL HISTORY
On January 28, 1987 appellant, then a 43-year-old loan specialist, filed a traumatic injury
claim alleging that she suffered a head injury on January 8, 1987 when she tripped on a

protruding telephone outlet and fell and hit her head on a desk. The claim was accepted for posttrauma syndrome with dizziness and cervical derangement.
In a medical report dated February 11, 2003, Dr. Frank S. Folk, appellant’s treating
surgeon, diagnosed appellant with cervical radiculopathy, lumbar radiculopathy and internal
injury left knee. He indicated that appellant was “not expected to return to any gainful
employment for the next 52 plus weeks.” The Office referred appellant to Dr. Lester Lieberman,
a Board-certified orthopedic surgeon, for a second opinion. In a report dated August 8, 2003,
Dr. Lieberman listed his diagnosis as cervical sprain resolved. He noted that appellant’s
abdominal pain was not related to the work injury. Dr. Lieberman found that appellant was able
to return to work with restrictions. In a March 30, 2004 report, Dr. Folk opined that appellant
was totally disabled and that this was a permanent disability. On June 6, 2004 appellant was
referred to Dr. John M. Lloyd, a Board-certified orthopedic surgeon, for a second opinion. In a
report dated July 20, 2004, Dr. Lloyd indicated that appellant had a resolved cervical sprain. He
indicated that he believed that the accepted condition was temporary and had now resolved, and
that this took place five years after the accident. In order to resolve the conflict between the
opinion of Dr. Folk, appellant’s treating physician, and Drs. Lieberman and Lloyd, the second
opinion physicians, with regard to whether appellant had any residuals from the 1987 accepted
injury, the Office referred appellant to Dr. Michael J. Katz, a Board-certified orthopedic surgeon,
for an impartial medical evaluation. In a report dated August 30, 2004, Dr. Katz stated that
appellant’s cervical strain, lumbosacral strain and left knee contusion had resolved. He noted
that she had no signs or symptoms of permanence relevant to her fall of January 8, 1987.
On November 5, 2004 the Office issued a notice of proposed termination of benefits
finding that the evidence supported that appellant’s work-related medical condition had resolved.
No timely response was received and accordingly on December 6, 2004 the Office terminated
appellant’s compensation benefits effective that date.
On December 30, 2004 appellant requested reconsideration. In support thereof, she
submitted Dr. Folk’s medical report noting that, as of her December 11, 2004 visit, she remained
totally disabled. Appellant also submitted a medical report dated December 22, 2004 wherein
Dr. Louis C. Rose, a Board-certified orthopedic surgeon, listed his impressions as severe cervical
spine sprain with possible radiculopathy, thoracic spine sprain, lumbar radiculopathy with
possible herniated nucleus pulposus and internal derangement of the bilateral knees, right greater
than left, with traumatically-induced chondromalacia patella secondary to fall. Dr. Rose
recommended further studies.
By decision dated January 27, 2005, the Office denied modification of its December 9,
2004 decision.
On December 6, 2005 appellant requested reconsideration. In support thereof, she
submitted an October 22, 1989 report by Dr. Rolland S. Parker, a consulting clinical
neuropsychologist, noting generalized brain damage manifested by loss of mental ability in all
measured areas, depressive reaction, manifested by dysphoric mood, lack of confidence, dull
effect and loss of morale related to the January 8, 1987 employment injury. Appellant also
submitted a February 11, 2005 magnetic resonance imaging (MRI) scan which was interpreted as
showing disc herniation at L4-5 and broad nonfocal disc bulge at L4-5. Finally, she submitted a

2

follow-up report based on a March 2, 2005 examination wherein Dr. Rose diagnosed cervical
herniated nucleus pulposus with a component of double crush syndrome affecting the bilateral
upper extremities, thoracic spine sprain with possible thoracic derangement, lumbar herniated
nucleus pulposus and internal derangement of the bilateral knees with medial and lateral
meniscal tear with traumatically-induced chondromalacia patella. Dr. Rose noted that he has
discussed with appellant that the symptoms to both knees have been persistent and ongoing since
her injury in 1987. He advised that she was not a candidate for returning to full work duties, but
may perform sedentary type work.
By decision dated March 2, 2006, the Office found that appellant’s request for
reconsideration was not sufficient to warrant a merit review of the decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides that the Office may review an
award for or against compensation under application by an employee who receives an adverse
decision. The employee may obtain this relief through a request to the district Office. The
request, along with the supporting statements and evidence, is called the application for
reconsideration.2
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a), the
Office regulations provide that the application for reconsideration must set forth arguments and
contain evidence that either: (1) shows that the Office erroneously applied or interpreted a
specific point of law; (2) advances a legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence that meets at least one of these standards. If reconsideration is
granted, the case is reopened and is reviewed on the merits.4
ANALYSIS
In the instant case, appellant’s claim was accepted for post-trauma syndrome with
dizziness and cervical derangement. Based on the opinion of the impartial medical examiner,
Dr. Katz, the Office terminated appellant’s benefits on December 6, 2004. In a decision dated
January 27, 2005, the Office denied modification of its December 6, 2004 decision.

1

5 U.S.C. § 8101 et seq.

2

20 C.F.R. § 10.605.

3

20 C.F.R. § 10.606.

4

5 U.S.C. §§ 8101-8193, 8128(a). The Board has found that imposition of the one-year time limitation does not
constitute an abuse of discretionary authority granted the Office under section 8128(a) of the Act. See Adell Allen
(Melvin L. Allen, 55 ECAB 390 (2004).

3

In support of her request for reconsideration, appellant submitted a report by Dr. Rose
wherein he diagnosed cervical herniated nucleus pulposus with a component of double crush
syndrome affecting the bilateral upper extremities, thoracic spine sprain with possible thoracic
derangement, lumbar herniated nucleus pulposus and internal derangement of the bilateral knees
with medial and lateral meniscal tear with traumatically-induced chondromalacia patella.
Dr. Rose noted that appellant’s symptoms have been persistent and ongoing since her 1987
injury. The Board finds that, as the Office accepted post-traumatic syndrome with dizziness and
cervical derangement, Dr. Rose’s report is irrelevant as the diagnosed conditions contained in his
report were not accepted as employment related. As such, this report is insufficient to warrant a
merit review.
Dr. Parkers’ opinion of October 22, 1989 expresses his opinion at that time and does not
address the issue at hand, i.e., whether the Office properly terminated appellant’s benefits on
December 4, 2004 as he no longer had residuals from the 1987 accident.
The MRI scan submitted by appellant did not address the threshold issue of termination.
On appeal appellant’s attorney contends that the Office did not properly evaluate the
medical evidence of record when it terminated appellant’s compensation benefits and other
arguments concerning the merits of the termination which the Office has not previously
considered. As appellant’s attorney presented these arguments for the first time on appeal, the
Board finds that it is precluded from addressing them.5
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

5

20 C.F.R. § 501.2(c). Appellant may resubmit this argument to the Office accompanied by a request for
reconsideration pursuant to 5 U.S.C. § 8128(a). 20 C.F.R. § 10.606(b) (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 2, 2006 is affirmed.
Issued: June 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

